IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00309-CV

DICK B. SIMMONS, SR., AND
JULIE M. SIMMONS,
                                                           Appellants/Cross-
                                                           Appellees
v.

WHITE KNIGHT DEVELOPMENT, LLC,
                                                           Appellee/Cross-
                                                           Appellant



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 18-001344-CV-361


                                      ORDER

      This appeal was referred to mediation on September 16, 2022. Mediation was to

be held by November 15, 2022. On November 4, 2022, appellants’ Motion to Set Aside

the Order for Mediation was filed. In the motion, appellants’ request the Referral for

Mediation be set aside because appellants are in their 80’s and cannot afford to pay the

mediator’s fee or pay any amount to settle the case.

      In light of appellants’ motion to set aside, the Referral to Mediation Order, issued
September 16, 2022, is stayed.

       Because appellee/cross-appellant has not filed its briefs yet in this appeal,

appellee/cross-appellant is ORDERED to file its briefs within 30 days from the date of

this Order.

       Appellants’ Motion to Set Aside the Order for Mediation will be held in abeyance

until further order of the Court.




                                           PER CURIAM



Before Chief Justice Gray, and
       Justice Johnson
Mediation order stayed
Briefs due
Motion held in abeyance
Order issued and filed November 17, 2022
[RWR]




Simmons v. White Knight Development, LLC                                         Page 2